Case 17-58727-wlh      Doc 95    Filed 02/05/21 Entered 02/05/21 09:18:41         Desc Main
                                 Document      Page 1 of 3




  IT IS ORDERED as set forth below:



  Date: February 5, 2021
                                          _____________________________________
                                                     Wendy L. Hagenau
                                                U.S. Bankruptcy Court Judge

_______________________________________________________________



                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

 IN RE                                        :      CHAPTER 7
                                              :
 CURTIS PARKER,                               :      CASE NO. 17-58727-WLH
                                              :
      Debtor.                                 :
 __ __ __ __ __ __ __ __ __ __ __             :   __ __ __ __ __ __ __ __ __ __ __
 CAPITAL ONE AUTO FINANCE, A                  :
 DIVISION OF CAPITAL ONE, N.A.,               :
                                              :
       Movant,                                :
                                              :      CONTESTED MATTER
 v.                                           :
                                              :
 CURTIS PARKER, Debtor; and KYLE              :
 A. COOPER, Trustee,                          :
                                              :
       Respondents.                           :
                                              :
                                              :


                                          ORDER

       This matter came on for hearing February 4, 2021, on the Motion for Relief from

Automatic Stay(the "Motion") filed January 15, 2021, by Capital One Auto Finance, a division
Case 17-58727-wlh       Doc 95    Filed 02/05/21 Entered 02/05/21 09:18:41           Desc Main
                                  Document      Page 2 of 3




of Capital One, N.A. (the "Movant")(Doc. No. 93). Movant claims a security interest in

Debtor's 2014 Nissan Versa Sedan 4D SV I4, VIN: 3N1CN7AP7EL836372 (the "Collateral").

Movant, by counsel, filed a Certificate of Service and contends proper service of the Motion.

Neither Debtor nor Chapter 7 Trustee opposed the Motion; accordingly, it is hereby

       ORDERED that the automatic stay imposed under 11 U.S.C. Section 362 is modified to

the extent necessary to allow Movant to recover and dispose of the Collateral in a

commercially reasonable manner, to pay the expenses of disposition and the lawful claim of

Movant, and to remit to Trustee any remaining sale proceeds; alternatively, if the disposition

results in a deficiency, Movant may amend its claim filed in this case, subject to objection. The

Court ORDERS that Rule 4001(a)(3) does not apply.

                                   [END OF DOCUMENT]

PREPARED and PRESENTED BY:
The Law Office of
LEFKOFF, RUBIN, GLEASON &
RUSSO & WILLIAMS, P.C.
Attorneys for Movant


By:      /s/
  Craig B. Lefkoff
  Ga. State Bar No. 445045

5555 Glenridge Connector
Suite 900
Atlanta, Georgia 30342
(404) 869-6900
clefkoff@lrglaw.com
Case 17-58727-wlh        Doc 95   Filed 02/05/21 Entered 02/05/21 09:18:41   Desc Main
                                  Document      Page 3 of 3




                                   DISTRIBUTION LIST


Craig B. Lefkoff, Esq.
Lefkoff, Rubin, Gleason, Russo & Williams, P.C.
5555 Glenridge Connector
Suite 900
Atlanta, Georgia 30342

Curtis Parker
875 Brand South Trail
Lawrenceville, GA 30046

Karen King
King & King Law LLC
215 Pryor Street, S.W.
Atlanta, GA 30303

Kyle A. Cooper
Chapter 7 Trustee
Greene & Cooper
120 Travertine Trail
Alpharetta, GA 30022
